                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


KOFIE AKIEM JONES,

           Petitioner,

v.                                        Civil Action No. 1:16CV100
                                   (Criminal Action No. 1:03CR47-01)
UNITED STATES OF AMERICA,                                    (STAMP)

           Respondent.


                    MEMORANDUM OPINION AND ORDER
         DENYING PETITIONER’S MOTION TO AMEND AS UNTIMELY,
                  AFFIRMING AND ADOPTING REPORT AND
                 RECOMMENDATION OF MAGISTRATE JUDGE,
               OVERRULING PETITIONER’S OBJECTIONS AND
               DISMISSING CIVIL ACTION WITH PREJUDICE

                            I.   Background

     Following a jury trial, the pro se1 petitioner, Kofie Akiem

Jones, was convicted of (1) conspiracy to rob banks and interfere

with commerce by threats and violence, (2) attempted bank robbery,

(3) armed bank robbery, (4) possession of a firearm in furtherance

of a crime of violence, (5) interference with commerce by threats

and violence, and (6) possession of a firearm in furtherance of a

crime of violence.       ECF No. 19 at 4/ECF No. 437 at 1.2     The




     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
     2
      The first ECF number refers to the civil docket in which the
current petition is pending (Civil Action No. 1:16CV100).       The
second ECF number refers to the criminal docket of the petitioner’s
original criminal action (Criminal Action No. 1:03CR47).
petitioner was sentenced to 535-months imprisonment followed by

five years of supervised release.     Id.

     Now pending before the Court is the petitioner’s motion to

vacate, set aside or correct sentence by a person in federal

custody pursuant to 28 U.S.C. § 2255.       ECF Nos. 1 and 12.   In his

motion, the petitioner asserts that “Johnson supra, retroactively

vindicates [him] of liability.”    ECF No. 1 at 1/ECF No. 350 at 1.

He also requests assistance of counsel.      Id.

     The petitioner then received a notice of deficient pleading

and he later filed a motion under § 2255 on a court-approved form.

ECF Nos. 4 and 12/ECF Nos. 354 and 360.

     In his motion, the petitioner claims he is entitled to relief

on seven grounds.   Id.   First, the petitioner asserts that his due

process rights under the Fifth Amendment of the United States

Constitution were violated because he “was subjected under Count

One to, 18 U.S.C. 371, which has been abrogated by Johnson3 supra

due to unconstitutionally vague language” (Ground One). ECF No. 12

at 5/ECF No. 360 at 5.    Second, the petitioner states that his due

process rights were violated when he “was charged with attempted

bank robbery, which language has since been abrogated in light of

Johnson, supra” (Ground Two).     Id. at 6.     Third, the petitioner

asserts that his due process rights were violated because he “was

charged with armed bank robbery (18 U.S.C. 2113) which language has


     3
      Johnson v. United States, 135 S. Ct. 2551 (2015).

                                  2
since been abrogated by the Johnson, supra decision” (Ground

Three).     Id. at 8.   Fourth, the petitioner contends that his due

process rights were violated because he “was charged in Count Four

for possession of a firearm in furtherance of a crime of violence,

18 U.S.C. 924(c) which language has since been abrogated by

Johnson, supra” (Ground Four).     Id. at 10.   Fifth, the petitioner

states that his due process rights were violated because he “was

charged with Hobbs Act robbery in violation of, 18 U.S.C. 1951

. . . in which language has been abrogated in light of Johnson,

supra” (Ground Five).     Id. at 11.    Sixth, the petitioner asserts

that his due process rights were violated because he “was charged

in Count Six with possessing a firearm in furtherance of a crime of

violence, 18 U.S.C. 924(c) . . . in which language has been

abrogated in light of Johnson, supra” (Ground Six).     Id.   Seventh,

the petitioner contends that his due process rights were violated,

stating that his “jury charge/instructions reflects the crime of

violence language abrogated in light of Johnson, supra” (Ground

Seven).   Id.

     The government then filed an answer to the petitioner’s

petition.     ECF No. 14/ECF No. 376.    The government first states

that the United States Court of Appeals for the Fourth Circuit has

decided that armed bank robbery is categorically a “crime of

violence” for a conviction under § 924(c), so the petitioner’s

challenge to the use of his armed bank robbery conviction in Count


                                   3
Three as a predicate for his “crime of violence” conviction in

Count Four should be denied.      Id. at 3-5.    Specifically, the

government states that the petitioner was not sentenced under the

“residual clause” in the Armed Career Criminal Act (“ACCA”), the

residual clause of the Career Offender guideline, nor the residual

clause found in 18 U.S.C. § 924(e)(1)(B)(ii).   Id. at 5.   Rather,

the government states that the petitioner was sentenced under the

“force clause” found in 18 U.S.C. § 924(c)(3)(A), noting that the

Fourth Circuit has already ruled that Johnson is inapplicable to

the force clause of the armed bank robbery statute, and that armed

bank robbery is a crime of violence. Id.   Moreover, the government

indicates that the petitioner has procedurally defaulted on that

claim since he failed to raise it in any appeal of his sentence.

Id. at 3, 5, 7-8.     The government adds that every circuit has

decided that Hobbs Act robbery is categorically a crime of violence

for a conviction under § 924(c), and so the petitioner’s challenge

regarding his Hobbs Act robbery conviction in Count Five should be

denied.   Id. at 3-4, 6.   Specifically, the government states that

the petitioner was not sentenced in Count Six under the “residual

clause” in the ACCA, the residual clause of the Career Offender

guideline, nor the residual clause in 18 U.S.C. § 924(e)(1)(B)(ii).

Id. at 5-6.   Lastly, the government notes that the petitioner has

procedurally defaulted on this claim as well for failing to raise

it in any appeal of his sentence.       Id. at 7.   Similarly, the


                                  4
government contends that the petitioner failed to raise his void

for vagueness contention on his direct appeal of his resentencing,

and    therefore     the    petitioner     cannot     establish    cause   and   has

procedurally defaulted.            Id. at 7-8.

       The petitioner then filed what is titled as “Motion for Status

Update/Second Request to Hold Proceeding in Abeyance for Requisite

Time.”     ECF No. 380.4      The petitioner attached a copy of a letter

from appointed counsel advising the petitioner that his office was

“obligated to notify the Court there is no firm legal basis to

support [his] claim. As such, no supplemental filings will be made

by    [the]     office.”     ECF    No.   380-1      at   1.   Specifically,     the

petitioner requests new counsel since his appointed counsel stated

that there is no firm legal basis to support the petitioner’s

claims.    Id. at 2-3.       The Clerk of Court then sent the docket sheet

to the petitioner.          ECF No. 381.

       The petitioner then filed what is titled as “Consolidated

Motion for Status Update/Motion of Notice of Change of Address.

Motion     to    Preserve    the    Rights     for   Equitable    Tolling.”      ECF

No. 16/ECF No. 396.         In that motion, the petitioner states, “[o]n

or about December 15th, 2016, this petitioner wrote this Honorable

Court asking for [his] case to be held in abeyance under the

conditions of ineffective assistance of counsel by Brian Kornbrath,



       4
      ECF No. 380 in Criminal Action No. 1:03CR47 is not docketed
in Civil Action No. 1:16CV100.

                                           5
this petitioner also provided exhibits and a detailed outline of

the ineffectiveness concerning appointed counsel.”       Id. at 2.   The

petitioner further indicates that “[o]n or about December 19th,

2016, [he] was transferred to Lewisburg Special Management Unit[ ]

[sic] SMU where [he is] currently housed.”         Id.   Moreover, the

petitioner alleges that he “still has not received his personal

property and legal work since it was confiscated on August 5th,

2016.”   Id.    Lastly, the petitioner requests a “status update of

his filings.”     Id.

     The petitioner then filed what is titled as “Motion for Status

Update/Motion to Amend/Supplement in Support of Habeas § 2255

Petition.”     ECF No. 451.5   In that motion, the petitioner requests

that this Court “supplement/amend” the following cases “into his

habeas § 2255 petition[:]” (1) United States v. Ali, 2019 U.S. App.

LEXIS 4140 (4th Cir. Feb. 11, 2019); (2) United States v. Simms,

914 F.3d 229 (4th Cir. Jan. 24, 2019); (3) Dimaya v. Lynch, 803

F.3d 1110, 1120 (9th Cir. 2015); (4) United States v. Strayhorn,

743 F.3d 917 (4th Cir. 2014); (5) United States v. Feliciano, 747

F.3d 1284 (11th Cir. 2014); (6) United States v. Lewis, 802 F.3d

449 (3rd Cir. 2015); and (7) United States v. Henry, 797 F.3d 371

(6th Cir. 2015).    Id. at 1-2.   The petitioner states that he should

be permitted “to supplement these appellant authorities into his



     5
      ECF No. 451 in Criminal Action No. 1:03CR47 is not docketed
in Civil Action No. 1:16CV100.

                                    6
pleadings pursuant to Fed. R. Civ. P. 15(c) because it relates back

and will not result in prejudice to the opposing party.”           Id. at 3.

     The petitioner has also filed what is titled as “Motion to

Amend and Supplement in Accordance with F. R. Civ. P. 15(c)(1)(B)

and F. R. Civ. P. 15(d).”         ECF No. 452.6     In that motion, the

petitioner asserts that “after the Supreme Court’s decision in

Sessions v. Dimaya, 584 U.S. __ (2018) the residual clause of 18

USC § 924(c) is unconstitutionally [vague] [sic], and therefore

Hobbs Act robbery can not support an enhancement under § 924(c)

because   Hobbs   Act   robbery   ‘is’    common   law   robbery    with   an

interstate element, and 18 USC § 1951 is constructed in accordance

with the common law to cover uses of both [‘violent’] [sic] and

‘nonviolent’ force.”     Id. at 4.       Moreover, the petitioner cites

Descamps v. United States, 133 S. Ct. 2276 (2016), and states that

Descamps “teaches us that if a statute sweeps more broadly than the

generic offense, a conviction under that statute cannot be used as

a predicate for enhancement under § 924, even if the defendant

actually committed the offense in its generic form.”               Id. at 9.

The petitioner also cites Descamps to support his contention that

“a conviction under 18 USC § 2113(a) is not a crime of violence




     6
      In ECF No. 452, docketed under Criminal Action No. 1:03CR47,
the petitioner erroneously cites Criminal Action No. 1:03CR47 as
Criminal Action No. 1:02CR47. See ECF No. 452 at 1. ECF No. 452
is not docketed in Civil Action No. 1:16CV100.

                                     7
under the proper application of the categorical approach.”            Id.

at 11.

     The government then filed a response to the petitioner’s

motion to amend and supplement in accordance with Federal Rule of

Civil Procedure 15(c)(1)(b) and Federal Rule of Civil Procedure

15(d).   ECF No. 18/ECF No. 453.       In its response, the government

states that it incorporates its response in the government’s answer

to the petitioner’s petition (ECF No. 14/ECF No. 376).          Id. at 2.

     The petitioner filed a reply to the government’s response to

the petitioner’s motion to amend and supplement in accordance with

Federal Rule of Civil Procedure 15(c)(1)(b) and Federal Rule of

Civil Procedure 15(d).   ECF No. 454.7    In his reply, the petitioner

first contends that his “argument was aimed directly at 18 USC

Section 924(c)(3)(A), the so-called ‘force clause.’               This is

because this circuit, and several others have already ruled that

924(c)(3)(B) is unconstitutionally vague.”         Id. at 1.   Second, the

petitioner asserts “that the word ‘force’ in the Hobbs [A]ct covers

both ‘violent,’ and ‘nonviolent,’ uses of force, and that the Hobbs

Act was specifically written to cover any and all uses of force,

whether ‘violent,’ or ‘non-violent.’”        Id.     The petitioner then

asserts that the language of the Hobbs Act is broad and that the

words “force,” “violence,” and “putting in fear” must be given



     7
      ECF No. 454 in Criminal Action No. 1:03CR47 is not docketed
in Civil Action No. 1:16CV100.

                                   8
their broadest possible meaning.” Id. Lastly, citing Scheidler v.

NOW,   537   U.S.   393   (2003),    the    petitioner    asserts      that   “any

ambiguity as to the meaning of the word ‘force’ under the Hobbs Act

must be decided in favor of the petitioner.”              Id. at 2.

       This action was referred to United States Magistrate Judge

Michael John Aloi for initial review and report and recommendation

pursuant to Local Rule of Prisoner Litigation Procedure 2 and 28

U.S.C. § 636(b)(1)(B).        The magistrate judge filed a report and

recommendation recommending that the petitioner’s motion to vacate,

set aside, or correct sentence by a person in federal custody (ECF

Nos. 1 and 12/ECF Nos. 350 and 360) be denied and dismissed with

prejudice.    ECF No. 19 at 23/ECF No. 460 at 23.               Moreover, the

magistrate judge recommended that all of the following be denied as

moot: (1) the petitioner’s pending motion for status update/second

request to hold proceeding in abeyance for requisite time (ECF No.

380); (2) the petitioner’s consolidated motion for status update/

motion of notice of change of address/motion to preserve the rights

for    equitable    tolling   (ECF    No.    16/ECF      No.   396);    (3)    the

petitioner’s motion for status update/motion to amend/supplement in

support of § 2255 motion (ECF No. 451); and (4) the petitioner’s

motion to amend and supplement in accordance with Federal Rule of

Civil Procedure 15(c)(1)(B) and Federal Rule of Civil Procedure

15(d) (ECF No. 452).      Id. at 23-24.




                                       9
       The magistrate judge informed the petitioner that if he

objected to any portion of the report and recommendation, he was

required to file specific written objections within 14 days after

being served with copies of the report and recommendation.                 Id.

at 24.

       The petitioner then filed a motion for an extension of time to

file     objections     to   the    magistrate     judge’s       report    and

recommendation.       ECF No. 21/ECF No. 462.     This Court granted the

motion for an extension of time.           ECF No. 22/ECF No. 463.         The

order directed the petitioner to file objections on or before

August 19, 2019.      Id. at 1.

       The petitioner later filed another motion that sought: (1) an

extension of time to file objections to the magistrate judge’s

report and recommendation and (2) permission to submit certain case

law.    ECF No. 23/ECF No. 464.    This Court then denied the motion as

moot.    ECF No. 24/ECF No. 465.         In that order, this Court noted

that the petitioner is free to submit or cite, as part of his

objections to the magistrate judge’s report and recommendation, any

case law the petitioner deems relevant.            Id. at 1.       The Court

stated that it would then consider such case law as part of the

petitioner’s    objections    to   the    magistrate   judge’s    report   and

recommendation.       Id.

       The petitioner then filed another motion for an extension of

time to file objections to the magistrate judge’s report and


                                     10
recommendation.      ECF No. 30/ECF No. 472.          The Court granted as

framed the petitioner’s motion to extend the deadline to file

objections.      ECF No. 31/ECF No. 473.          The order directed the

petitioner to file objections on or before August 26, 2019.              Id.

at 2.

        Shortly thereafter, the petitioner filed a motion to stay

these proceedings.      ECF No. 32/ECF No. 475.       This Court denied the

petitioner’s motion to stay.        ECF No. 33/ECF No. 476.       The order

confirmed that the petitioner is to file his objections on or

before August 26, 2019.        Id. at 2.

        The petitioner then filed a motion titled as “Motion for Leave

Respectfully Requesting That This Court Grant Petitioner Three (3)

Different Orders.”       ECF No. 36/ECF No. 479.         Specifically, the

petitioner requests that this Court:

        (1) Grant Him Permission To File [a] Rule 15(c)(2) Motion
        To Amended – Supplement the original pleading under Mayle
        Intra., with attached § 2255 and accompanies Memorandum
        of Law Pursuant to Davis8; (2) Grant Him Permission To
        File A (‘oversize’) Rule 15(c)(2) Motion and; (3)
        Granting An Order Directing The Assistant U.S. Attorney
        Involved In This Civil No. 1:16-cv-100, Collateral Part
        Or All Of The Grounds Petitioner Raises Within This Rule
        15(c)(2) Motion, Attached § 2255 and Accompanied
        Memorandum of Law.

Id. at 1 (emphasis omitted).

        Specifically,   with    respect    to   his   first   request,   the

petitioner requests that he be allowed to ‘amend–supplement’ the



        8
         United States v. Davis, 139 S. Ct. 2319 (2019).

                                     11
original pleading before this Court under Johnson Supra by it being

a body part of Davis.”        Id. at 2 (emphasis omitted).        With respect

to his second request, the petitioner refers to his attached

memorandum of law that asserts that this Court should permit him

“this    (oversize)    Rule    15(c)(2)    Motion”   in    the   “interest   of

Justice.”    Id. at 2 (emphasis omitted).       With respect to his third

request, the petitioner “urges this Court to take judicial notice

that based on the facts set forth above .                 . . that it should

‘grant an order directing the (AUSA) to file a timely response or

concede’ to Petitioners Rule 15(c)(2) (Grounds).”                Id. (emphasis

omitted).

        In his attached memorandum of law, the petitioner states that

his “primary contention before this Court are the recent Supreme

Court     opinion(s)–decision(s)     in    Johnson-II,      Dimaya,   and    in

particular Davis all supra, that each one are [‘new substantive’]

rulings of criminal procedure.”       ECF No. 36 at 3/ECF No. 479-1 at 3

(emphasis omitted).     He further states that he “is allowed to file

Rule 15(a) or (c) [Amendment or Supplemental] Motion and Memorandum

of Law to actually challenge the jury instructions under 18 U.S.C.

§   2,     Pinkerton    liability      theories      and     §    924(c)(3)(B)

‘unconstitutional vague residual clause statute.’”               Id. (emphasis

omitted).     The petitioner then “urges this Court to take judicial

notice that he was prosecuted under two different (‘flawed’) jury

instructions liability theories of guilt.”           Id. at 4.     Under a new


                                      12
section titled “Objections to the Magistrate Judge’s July 3, 2019,

(R&R),” the petitioner requests that this Court “recognize that

Davis is a body part in conjunction with Johnson-II and Dimaya,

that critically raises serious questions, not for a jury, but of

law   that    effects   many    different      criminal    statutes,     Circuit

Precedents and Federal sentences that include: ‘18 U.S.C. § 2,

Pinkerton liability theories’ and ‘§924(c)’.”                Id.     Under a new

heading      titled   “First   Question      Presented     for     Review,”   the

petitioner cites Rosemond v. United States, 572 U.S. 65 (2014).

Id. at 5.      The petitioner states that “the jury verdict did not

reveal whether Petitioner’s convictions were based on the ‘Aiding

and Abetting' liability or ‘Pinkerton’ liability.                The ‘aiding and

abetting’ instruction given to the jury is now invalid.”                      Id.

(emphasis omitted).       The petitioner then asserts that this Court

should    take   “judicial     notice   that    with   the      (‘flawed’)    jury

instructions . . . the aiding and abetting liability theory not

only must fall (set aside and vacated); but also raises a serious

question not for the jury, upon the law; whether the Pinkerton

Conspiracy Liability can now survive as well.”                     Id. (emphasis

omitted). Moreover, the petitioner contends “for sake of argument;

both ‘conspiracy’ under the ‘Pinkerton’ or § 18 U.S.C. § 371 jury

instructions standing alone do not qualify as Crimes of Violence,

neither under the § 924(c)(3)(A) ‘Force Clause’ nor under the no

longer qualified [ ] [sic] §924(c)(3)(B).”                Id.    Therefore, the


                                        13
petitioner concludes, “Counts Four and Six must be set aside and

vacated with an additional order directing the BOP to immediately

release the Petitioner from Federal custody and into the Supervised

Probation Officer’s jurisdiction.”            Id.    Then, the petitioner

asserts that “it cannot be categorically true that the § 2 Statute

has as an element ‘the use, attempted use, or threatened use of

physical force against the person or property of another' and

Statute § 2, at most, defines an offense in a way that allows for

both violent and non-violent means of commission.           Therefore, that

offense is not categorically a crime of violence under the force

clause.”      Id.   The petitioner then contends that there is no

uniformity among the courts as to whether a categorical or modified

categorical approach applies when considering whether a predicate

offense constitutes a crime of violence under § 924(c)’s “force

clause.”      Id. at 7.       The petitioner states that “18 U.S. c&2

statute is unconstitutionally vague because it fails to not only

give ordinary people fair notice of the conduct it punishes or ‘is

so standard less that it invites arbitrary enforcement.’” Id. The

petitioner then asserts that “[a] defendant cannot be punished

under   the   Johnson   II,    Mathis,    Dimaya,   and   Davis,   void,   for

vagueness doctrine.       Therefore, employing the rule of Lenity’s

teaching that ambiguities about the breadth of a criminal statute

should be resolved into the defendants favor, Counts 2 through 6

must be invalidated.”     Id.


                                     14
     The petitioner also attached a new motion under § 2255.              ECF

No. 36-2/ECF No. 479-2.        In that attached motion, under “Ground

One,” the petitioner states: “[w]hether . . .            The Petitioner was

prosecuted under two different flawed jury instructions liability

theories of guilt which the jury verdict further does not reveal

specifically under what theory, and under the Davis doctrine, it

has complicated the issue even worse by one or both of those two

different    flawed    Hobbs   Act   robbery    liability   theories   cannot

constitute as a crime of violence under the § 924(c)(3)(A) ‘Force

Clause’    nor   §    924(c)(3)(B)    unconstitutional      vague   ‘residual

clause.’”    Id. at 5.     Under “Ground Two,” the petitioner states,

“[i]n the wake of the Supreme Court recent decision: Part one:

whether . . . it has caused ‘ambiguity and split’ among the lower

federal courts, as to which ‘approach’ is to be applied in cases as

this where the petitioner was ‘contemporaneously’ charged and jury

were instructed of only non-violent Hobbs Act robbery elements?

Part Two: whether . . . it has also caused 18 U.S.C. § 2 statute to

be unconstitutionally vague–ambiguous?”           Id. at 6.    Under “Ground

Three,” the petitioner states: “[w]hether a single criminal episode

conspiracy agreement to use, carry or posses firearms in violation

of   2    simultaneous    Hobbs      Act    robberies   prohibits   multiple

consecutive 924(c)’s sentences.”            Id. at 8.

     This Court denies the petitioner’s motion based on Federal

Rule of Civil Procedure 15(c)(2) (ECF No. 36) as untimely since the


                                       15
petitioner filed this motion after the magistrate judge entered a

report and recommendation and on the date objections to the report

and recommendation were due.         However, this Court will consider

certain portions of the motion to the extent that those portions

can be construed as objections to the magistrate judge’s report and

recommendation.    Moreover, this Court considers, as part of the

petitioner’s   objections,     any   case    law   cited   throughout   the

petitioner’s motion and his attached memorandum of law, regardless

of whether that case law is in support of the petitioner’s Rule

15(c)(2) motion.

     For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be affirmed and

adopted in its entirety.

                         II.    Applicable Law

     Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which an objection is timely made. Because the petitioner filed

objections to the report and recommendation, the magistrate judge’s

recommendation will be reviewed de novo as to those findings to

which the petitioner objected.            As to those findings to which

objections were not filed, all findings and recommendations will be

upheld unless they are “clearly erroneous or contrary to law.”          28

U.S.C. § 636(b)(1)(A).




                                     16
      Because certain portions of the petitioner’s motion (ECF No.

36)   can    be    construed      as     objections          to    the    report    and

recommendation,       the   Court      will    review    the       portions   of     the

magistrate judge’s recommendation that the petitioner objected to

de novo. As previously mentioned, this Court will also consider as

part of the petitioner’s objections, any case law cited throughout

the   petitioner’s     motion    and    his    attached       memorandum      of    law,

regardless    of   whether      that    case    law     is    in    support   of     the

petitioner’s Rule 15(c)(2) motion.

                                III.    Discussion

      On de novo review, this Court adopts and affirms the report

and recommendation (ECF No. 19) in its entirety.

      In his recommendation, with respect to Grounds One, Two,

Three, and Five of the petitioner’s motion (ECF No. 1), the

magistrate    judge    properly     found      that   since        the   sentence   the

petitioner received was not based on the application of the ACCA’s

residual clause, and because the sentence was enhanced by the

application of the § 924(c)(1)(A)(ii) and § 924(c)(1)(C)(I) “force

clauses,”    the   petitioner’s        argument   that       Johnson      renders    his

convictions and/or sentences for these charges invalid lacks merit.

Id. at 17-18.      The magistrate judge further correctly determined

that there is no unconstitutionally vague language with respect to

the relevant statutes at issue, and so the petitioner’s convictions

on Counts One, Two, and Three are unaffected by Johnson.                             Id.


                                         17
at 18-19.    Moreover, the magistrate judge properly noted that

there is no “void for vagueness” language in Count Five, and so his

conviction is unaffected by Johnson. Id. at 19-20. The magistrate

judge further correctly indicated that: (1) the Fourth Circuit has

held that bank robbery is still a crime of violence, even after

Johnson; (2) that the overwhelming weight of authority indicates

that bank robbery violations under § 2113(a) are crimes of violence

under § 924(c)’s “force clause;” and (3) that every court to

address the issue has found that Hobbs Act robbery is still a crime

of violence after Johnson.   Id. at 20.   Therefore, the magistrate

judge properly concluded that Grounds One, Two, Three, and Five are

without merit.   Id.

     With respect to Grounds Four, Six, and Seven, the magistrate

judge correctly stated that although the Supreme Court of the

United States has found that the residual clause of the definition

of violent felony in § 924(c)(3)(B) was unconstitutionally vague,

it has not yet been decided whether that holding will be applied

retroactively to cases on collateral review.   Id. at 22-23 (citing

Davis, 139 S. Ct. 2319 (2019)).   Importantly, the magistrate judge

determined that the petitioner is not entitled to relief even if

the Davis holding was retroactive since the petitioner was not

convicted under the § 924(c)(3)(B) residual clause but rather his

Ground Four and Six convictions were under the “force” clauses

contained in 18 U.S.C. § 924(c)(1)(A)(ii) and (c)(1)(C)(i).    Id.


                                  18
at 23.      This Court finds that the magistrate judge properly

concluded that Grounds Four, Six, and Seven are without merit as

well.     Id. at 21-23.

        Upon de novo review, this Court finds that the petitioner’s

contentions fail and the court decisions cited by the petitioner do

not afford the petitioner relief.        Further, the magistrate judge

properly reviewed the petition and correctly applied the applicable

substantive law.

        Thus, this Court upholds the magistrate judge’s recommendation

and overrules the petitioner’s objections.

                            IV.   Conclusion

        For the reasons discussed above, the report and recommendation

of the magistrate judge (ECF No. 19/ECF No. 460) is hereby AFFIRMED

and ADOPTED in its entirety.      Accordingly, the petitioner’s motion

to vacate, set aside, or correct sentence by a person in federal

custody (ECF Nos. 1 and 12/ECF Nos. 350 and 360) is DENIED AND

DISMISSED WITH PREJUDICE.      ECF No. 19 at 23/ECF No. 460 at 23.

Moreover, the: (1) the petitioner’s pending motion for status

update/second request to hold proceeding in abeyance for requisite

time (ECF No. 380); (2) the petitioner’s consolidated motion for

status update/motion of notice of change of address/motion to

preserve the rights for equitable tolling (ECF No. 16/ECF No. 396);

(3) the petitioner’s motion for status update/motion to amend/

supplement in support of § 2255 motion (ECF No. 451); and (4) the


                                    19
petitioner’s motion to amend and supplement in accordance with

Federal Rule of Civil Procedure 15(c)(1)(B) and Federal Rule of

Civil Procedure 15(d) (ECF No. 452) are DENIED AS MOOT.

     The petitioner’s motion to amend pursuant to Federal Rule of

Civil Procedure 15(c)(2) (ECF No. 36/ECF No. 479) is DENIED AS

UNTIMELY and the petitioner’s objections (ECF No. 36/ECF No. 479)

are OVERRULED.

     It is further ORDERED that this case be DISMISSED WITH

PREJUDICE and STRICKEN from the active docket of this Court.

     Should the petitioner choose to appeal the judgment of this

Court to the United States Court of Appeals for the Fourth Circuit

on the issues to which objection was made, he is ADVISED that he

must file a notice of appeal with the Clerk of this Court within 60

days after the date of the entry of this order.

     Further, Rule 11(a) of the Rules Governing § 2254 and § 2255

cases provides that the district court “must issue or deny a

certificate of appealability when it enters a final order adverse

to the applicant” in such cases.        This Court’s memorandum opinion

and order is a final order adverse to the petitioner in a case in

which 28 U.S.C. § 2253(c)(1) requires issuance of a certificate of

appealability to take an appeal.

     This   Court   finds   that   it   is   inappropriate   to   issue   a

certificate of appealability in this matter.         Specifically, this

Court finds that the petitioner fails to make a “substantial


                                   20
showing of the denial of a constitutional right.”                See 28 U.S.C.

§   2253(c)(2).       A    petitioner       satisfies   this     standard    by

demonstrating     that    reasonable    jurists    would     find   that    any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.                  See   Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).          Upon review of the record,

this Court finds that the petitioner has not made the requisite

showing.   Accordingly, the petitioner is DENIED a certificate of

appealability by this district court. The petitioner may, however,

request a circuit judge of the United States Court of Appeals for

the Fourth Circuit to issue a certificate of appealability.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.          Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:       September 16, 2019



                                  /s/ Frederick P. Stamp, Jr.
                                  FREDERICK P. STAMP, JR.
                                  UNITED STATES DISTRICT JUDGE




                                       21
